FILED
                                                                                    April 14, 2022
                                                                                  EDYTHE NASH GAISER, CLERK
                                                                                  SUPREME COURT OF APPEALS

                              STATE OF WEST VIRGINIA                                   OF WEST VIRGINIA


                            SUPREME COURT OF APPEALS



Brandon Sherrod,
Petitioner Below, Petitioner

vs.)   No. 21-0872 (Kanawha County 21-P-246)

Lisa Walton, Superintendent, Denmar
Correctional Center,
Respondent Below, Respondent




                               MEMORANDUM DECISION



        Self-represented petitioner Brandon Sherrod appeals the September 23, 2021, order of the
Circuit Court of Kanawha County summarily denying his third petition for a writ of habeas corpus.
The circuit court, in summarily denying the petition, found that petitioner failed to provide
adequate factual allegations to support his claim of ineffective assistance of habeas counsel.
Respondent Lisa Walton, Superintendent, Denmar Correctional Center, by counsel Patrick
Morrisey and William E. Longwell, filed a summary response in support of the circuit court’s
order. Petitioner filed a reply.

       The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

         This case arises out of the shooting death in James Williams (“the victim”) in 2009. Trial
testimony showed that petitioner and his co-defendant were driven to the home where the victim
was located, and the two stood outside the kitchen window. When the victim entered the kitchen,
petitioner and his co-defendant shot through the window and killed the victim. The co-defendant
testified that he was only attempting to scare the victim but that petitioner was deliberately aiming
at the victim. The driver of the vehicle testified that, after petitioner and his co-defendant returned,
petitioner noted that he had shot the victim and later laughed about it. The jury returned a verdict
                                                    1
finding petitioner guilty of first-degree murder with a recommendation of mercy. Accordingly, the
circuit court sentenced petitioner to a life term of incarceration with the possibility of parole.

         In State v. Sherrod (“Sherrod I”), No. 11-1121, 2012 WL 5857302 (W. Va. Nov. 19, 2012)
(memorandum decision), petitioner appealed from his conviction, alleging that insufficient
evidence existed to establish the element of premeditation to commit murder and that the circuit
court erred in refusing to grant a mistrial following the improper testimony of a witness. Id. at *1-
2. 1 This Court rejected these assignments of error and affirmed petitioner’s conviction. Id. In
rejecting petitioner’s insufficiency of the evidence argument, the Court determined that a rational
trier of fact could have reasonably found that (1) petitioner’s friend put a “hit” on the victim; (2)
petitioner brought a gun to the scene; (3) petitioner later noted that he had shot the victim and
laughed about it; and, therefore, (4) petitioner planned the murder. Id.

        In 2013, petitioner filed two petitions for a writ of habeas corpus which the circuit court
dismissed by separate orders entered August 23, 2013, and February 5, 2014. In Sherrod v. Ballard
(“Sherrod II”), Nos. 13-1141 and 14-0232, 2014 WL 4662484 (W. Va. Sept. 19, 2014)
(memorandum decision), this Court affirmed the dismissal of the first habeas petition but reversed
the dismissal of the second petition. Id. at *4. The Court remanded petitioner’s case to the circuit
court for appointment of habeas counsel and a hearing on his claim of ineffective assistance of
trial counsel. Id.

        Thereafter, the circuit court, in accordance with Sherrod II, appointed habeas counsel to
represent petitioner, who filed an amended petition on petitioner’s behalf. At a May 18, 2017,
evidentiary hearing, petitioner presented the testimony of his trial counsel and an expert regarding
the standard of care for criminal defense attorneys in support of six ineffective assistance claims.
The circuit court, by order entered on July 31, 2017, denied the amended petition. In Sherrod v.
Ames (“Sherrod III”), No. 17-0726, 2019 WL 912831 (W. Va. Feb. 22, 2019) (memorandum
decision), this Court affirmed the denial of the amended petition, adopting “the circuit court’s well-
reasoned findings and conclusions.” Id. at *2.

        Petitioner filed his third habeas petition on July 20, 2021, alleging that his habeas counsel,
appointed by the circuit court in accordance with Sherrod II, was ineffective. Based upon its review
of the petition, the circuit court, by order entered on September 23, 2021, found that a hearing was
unnecessary and habeas relief was not merited because the petition failed to provide adequate
factual allegations to support petitioner’s claim of ineffective assistance of habeas counsel. In
summarily denying the petition, the circuit court relied upon Rule 4(c) of the Rules Governing
Post-Conviction Habeas Corpus Proceedings in West Virginia (“Habeas Rule 4(c)”), which
provides, in pertinent part: “If the petition contains a mere recitation of grounds without adequate
factual support, the court may enter an order dismissing the petition, without prejudice, with
directions that the petition be refiled containing adequate factual support. The court shall cause the

       1
        The witness was asked whether petitioner looked the same as he had at the time of the
shooting and answered that “petitioner actually looked healthier [since] his incarceration.” Id. at
*2.

                                                  2
petitioner to be notified of any summary dismissal.” The circuit court complied with Habeas Rule
4(c)’s requirement that it notify petitioner of its summary denial of the petition by directing the
circuit clerk to “send certified copies of this order to all parties of record.”

        Petitioner now appeals the circuit court’s September 23, 2021, order summarily denying
the instant habeas petition. We review a circuit court order denying a habeas petition under the
following standard:

                “In reviewing challenges to the findings and conclusions of the circuit court
        in a habeas corpus action, we apply a three-prong standard of review. We review
        the final order and the ultimate disposition under an abuse of discretion standard;
        the underlying factual findings under a clearly erroneous standard; and questions
        of law are subject to a de novo review.” Syl. Pt. 1, Mathena v. Haines, 219 W.Va.
        417, 633 S.E.2d 771 (2006).

Syl. Pt. 1, Anstey v. Ballard, 237 W. Va. 411, 787 S.E.2d 864 (2016).

         On appeal, petitioner asks this Court to reverse the circuit court’s summary denial of his
habeas petition and remand the case for an evidentiary hearing on his allegations that his habeas
counsel was ineffective. Respondent counters that the petition’s summary denial should be
affirmed. Respondent further argues that petitioner fails to comply with Rule 10(c)(7) of the West
Virginia Rules of Appellate Procedure, which provides, in pertinent part, that “[t]he argument must
contain appropriate and specific citations to the record on appeal, including citations that pinpoint
when and how the issues in the assignments of error were presented to the lower tribunal,” and
that “[t]he Court may disregard errors that are not adequately supported by specific references to
the record on appeal.”

         Here, the appellate record does not include the habeas petition at issue in this appeal. In
State v. Honaker, 193 W. Va. 51, 454 S.E.2d 96 (1994), we reasoned that this Court must “take as
non[-]existing all facts that do not appear in the [appellate] record and will ignore those issues
where the missing record is needed to give factual support to the claim.” Id. at 56 n.4, 454 S.E.2d
at 101 n.4. Based upon on our review of the items that are in the appellate record, 2 we find no
cause to disturb the circuit court’s finding that petitioner failed to set forth adequate factual support
for his ineffective assistance of habeas counsel claim.

        In Losh v. McKenzie, 166 W. Va. 762, 277 S.E.2d 606 (1981), we found that the assertion

        2
         The appellate record contains discharge summaries from Highland Hospital detailing
petitioner’s mental health issues during 2001 and 2004; the transcript of the May 18, 2017,
evidentiary hearing following this Court’s remand of petitioner’s second habeas proceeding in
Sherrod II; the circuit court’s July 31, 2017, order denying petitioner’s amended petition that this
Court affirmed in Sherrod III; an August 2, 2019, letter from the adult probation department of the
Thirteenth Judicial Circuit, stating that a presentence investigation report was not prepared for
petitioner’s criminal case; and the circuit court’s September 23, 2021, order summarily denying
petitioner’s instant habeas petition.
                                                  3
of a habeas claim “without detailed factual support does not justify the issuance of a writ, the
appointment of counsel, and the holding of a hearing.” Id. at 771, 277 S.E.2d at 612. Therefore,
we find that the circuit court did not abuse its discretion in summarily denying petitioner’s third
petition for a writ of habeas corpus.

       For the foregoing reasons, we affirm the circuit court’s September 23, 2021, order.

                                                                                        Affirmed.

ISSUED: April 14, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice Alan D. Moats sitting by temporary assignment




                                                4